Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims #1-14, 22-25 in the reply filed on 08/12/22 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 2, 4-7, 10-12, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pethe et al., (U.S. Pub. No, 2013/0320453), hereinafter referred to as "Pethe", and in view of Izumida et al., (U.S. Pat. No. 8,680,612), hereinafter referred to as "Izumida".

Pethe shows, with respect to claim #1, semiconductor device, comprising: a substrate (fig. #1, item 101) (paragraph 0023) a FinFET transistor including a fin structure on the substrate (paragraph 0022), wherein the fin structure includes a channel area (fig. #1, item 120) (paragraph 0023), a source area (fig. #1, item 104), and a drain area (fig. #1, item 106) (paragraph 0036), and the FinFET transistor includes: a gate dielectric area (fig. #1, item 103 also view in fig. #2g, item 214) over and in contact with spacers/insulation layer (fig. #2g, item 204) (paragraph 0053) wherein the gate dielectric has a rounded surface (paragraph 0022), 

Pethe fails to shown, with respect to claim #1, a device wherein a gate dielectric area between spacers, above the channel area of the fin structure, and below a top surface of the spacers wherein the gate dielectric area has a curved surface with a first height closer to a spacer relative to a top surface of the fin structure and a second height closer to a center of the gate dielectric area relative to a top surface of the fin structure, and the first height is smaller than the second height; spacers above the fin structure and around the gate dielectric area; and a metal gate conformally covering and in direct contact with sidewalls of the spacers, and in direct contact with the curved surface of the gate dielectric area.
 

Izumida teaches, with respect to claim #1, a device wherein the gate dielectric area (fig. #2c, item 14) has a curved surface (column #3, line 13-18)  with a first height (Blow, fig. #Ex1, item FH1)  closer to a spacer relative to a top surface of the fin structure and a second height (Blow, fig. #Ex1, item SH2) closer to a center of the gate dielectric area relative to a top surface of the fin structure, and the first height is smaller than the second height (column #8, line 65-67; column #9, line 1-14); spacers/isolation region (fig. #12a-c, item 12) above the fin structure and around the gate dielectric area (column #3, line 13-18); and a metal gate (fig. #12a-c, item 15) conformally covering and in direct contact with sidewalls of the spacers, and in direct contact with the curved surface of the gate dielectric area (column #3, line 53-63).

[AltContent: textbox (Fin structure Area; #FA1)][AltContent: arrow][AltContent: oval][AltContent: textbox (Ex #1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Height SH2)][AltContent: textbox (First Height; FH1)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    463
    299
    media_image1.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a device wherein a gate dielectric area between spacers, above the channel area of the fin structure, and below a top surface of the spacers wherein the gate dielectric area has a curved surface with a first height closer to a spacer relative to a top surface of the fin structure and a second height closer to a center of the gate dielectric area relative to a top surface of the fin structure, and the first height is smaller than the second height; spacers above the fin structure and around the gate dielectric area; and a metal gate conformally covering and in direct contact with sidewalls of the spacers, and in direct contact with the curved surface of the gate dielectric area, into the method of Pethe, with the motivation tunnel current (leakage current) increases as the effective magnitude of the electric field (density of electric lines of force) per unit area directed to the gate electrode, as taught by Izumida.

Pethe shows, with respect to claim #2, a device wherein the gate dielectric area (fig. #2c, item 14) has a curved surface (column #3, line 13-18)  with a first height (Blow, fig. #Ex1, item FH1)  closer to a spacer relative to a top surface of the fin structure and a second height (Blow, fig. #Ex1, item SH2) closer to a center of the gate dielectric area relative to a top surface of the fin structure, and the first height is smaller than the second height (column #8, line 65-67; column #9, line 1-14); spacers/isolation region (fig. #12a-c, item 12) above the fin structure and around the gate dielectric area (column #3, line 13-18) (paragraph 0022).

With respect to Claim #2, the Examiner notes that Pethe does not state explicitly that the first height is about 10% to 30% of the second height. However, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from first height is about 10% to 30% less than the second height in order to be considered “about” 10% to 30% less than. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target about 10% to 30% less than specified height and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Pethe shows, with respect to claim #4, a device wherein the gate dielectric area (fig. #2c, item 14) has a curved surface (column #3, line 13-18)  with a first height (Blow, fig. #Ex1, item FH1)  closer to a spacer relative to a top surface of the fin structure and a second height (Blow, fig. #Ex1, item SH2) closer to a center of the gate dielectric area relative to a top surface of the fin structure, and the first height is smaller than the second height (column #8, line 65-67; column #9, line 1-14); spacers/isolation region (fig. #12a-c, item 12) above the fin structure and around the gate dielectric area (column #3, line 13-18) (paragraph 0022).

With respect to Claim #4, the Examiner notes that Pethe does not state explicitly a first height is in a range of about 0.5 nm to about 3 nm, the second height is in a range of about 1 nm to about 5 nm, a spacer having a height in a range of about 5 nm to about 100 nm. However, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from a first height is in a range of about 0.5 nm to about 3 nm, the second height is in a range of about 1 nm to about 5 nm, a spacer having a height in a range of about 5 nm to about 100 nm in order to be considered “about” 0.5 nm to about 3 nm or about 1 nm to about 5 nm, or about 5 nm to about 100 nm. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of “about” 0.5 nm to about 3 nm or about 1 nm to about 5 nm, or about 5 nm to about 100 nm and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Pethe shows, with respect to claim #5, a device wherein the FinFET transistor further includes an oxide layer between the fin structure and the gate dielectric area (paragraph 0031).

Pethe fails to show, with respect claim #6, a device wherein the channel area includes Si, Ge, GaAs, InP, InAs, or InSb.

Izumida teaches, with respect to claim #6, a device wherein upper surface of the semiconductor substrate (fig. #2a-c, item 10) in the element region forming a channel CH (lower surface of the gate dielectric film fig. #2a-c, item14) (column #3, line 19-31).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect claim #6, a device wherein the channel area includes Si, Ge, GaAs, InP, InAs, or InSb, into the method of Pethe, with the motivation tunnel current (leakage current) increases as the effective magnitude of the electric field (density of electric lines of force) per unit area directed to the gate electrode, as taught by Izumida.

Pethe fails to show, with respect claim #7, a device wherein the spacer includes SiO2, silicon nitride, silicon oxynitride, silicon boron nitride, or silicon carbon nitride.

Izumida teaches, with respect to claim #7, a device wherein solation region (fig. #2b, item 12) is formed from a silicon oxide (SiO2) film (column #3, line 19-31).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect claim #7, a device wherein the spacer includes SiO2, silicon nitride, silicon oxynitride, silicon boron nitride, or silicon carbon nitride, into the method of Pethe, with the motivation that the isolation structure provides excellent insulation properties, as taught by Izumida.

Pethe shows, with respect to claim #10, a device wherein the substrate is a bulk substrate or a silicon-on-insulator (SOI) substrate (paragraph 0023).

Pethe shows, with respect to claim #11, a device wherein the FinFET transistor is a PMOS FinFET or a NMOS FinFET (paragraph 0038).

Pethe shows, with respect to claim #12, a device wherein the FinFET transistor is a tri- gate FinFET transistor (paragraph 0038).

Pethe shows, with respect to claim #22, semiconductor device, comprising: a board (fig. #7, item 702), a processor (fig. #7, item 704) a memory device (fig. #7, item 708) (paragraph 0058, 0059), a substrate (fig. #1, item 101) (paragraph 0023) a FinFET transistor including a fin structure on the substrate (paragraph 0022), wherein the fin structure includes a channel area (fig. #1, item 120) (paragraph 0023), a source area (fig. #1, item 104), and a drain area (fig. #1, item 106) (paragraph 0036), and the FinFET transistor includes: a gate dielectric area (fig. #1, item 103 also view in fig. #2g, item 214) over and in contact with spacers/insulation layer (fig. #2g, item 204) (paragraph 0053) wherein the gate dielectric has a rounded surface (paragraph 0022), 

Pethe fails to shown, with respect to claim #22, a device wherein a gate dielectric area between spacers, above the channel area of the fin structure, and below a top surface of the spacers wherein the gate dielectric area has a curved surface with a first height closer to a spacer relative to a top surface of the fin structure and a second height closer to a center of the gate dielectric area relative to a top surface of the fin structure, and the first height is smaller than the second height; spacers above the fin structure and around the gate dielectric area; and a metal gate conformally covering and in direct contact with sidewalls of the spacers, and in direct contact with the curved surface of the gate dielectric area.
 

Izumida teaches, with respect to claim #22, a device wherein the gate dielectric area (fig. #2c, item 14) has a curved surface (column #3, line 13-18)  with a first height (Blow, fig. #Ex1, item FH1)  closer to a spacer relative to a top surface of the fin structure and a second height (Blow, fig. #Ex1, item SH2) closer to a center of the gate dielectric area relative to a top surface of the fin structure, and the first height is smaller than the second height (column #8, line 65-67; column #9, line 1-14); spacers/isolation region (fig. #12a-c, item 12) above the fin structure and around the gate dielectric area (column #3, line 13-18); and a metal gate (fig. #12a-c, item 15) conformally covering and in direct contact with sidewalls of the spacers, and in direct contact with the curved surface of the gate dielectric area (column #3, line 53-63).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #22, a device wherein a gate dielectric area between spacers, above the channel area of the fin structure, and below a top surface of the spacers wherein the gate dielectric area has a curved surface with a first height closer to a spacer relative to a top surface of the fin structure and a second height closer to a center of the gate dielectric area relative to a top surface of the fin structure, and the first height is smaller than the second height; spacers above the fin structure and around the gate dielectric area; and a metal gate conformally covering and in direct contact with sidewalls of the spacers, and in direct contact with the curved surface of the gate dielectric area, into the method of Pethe, with the motivation tunnel current (leakage current) increases as the effective magnitude of the electric field (density of electric lines of force) per unit area directed to the gate electrode, as taught by Izumida.

Pethe shows, with respect to claim #25, computer device wherein the computing device includes a mobile phone, a desktop computer (paragraph 0064)

//

Claim #3 are rejected under 35 U.S.C. 103 as being unpatentable over Pethe et al., (U.S. Pub. No, 2013/0320453), hereinafter referred to as "Pethe" as modified by Izumida et al., (U.S. Pat. No. 8,680,612), hereinafter referred to as "Izumida" as shown in the rejection of claim #1 and 22 and in further view of Zhu et al., (U.S. Pub. No. 2009/0032859), hereinafter referred to as " Zhu ".

Pethe as modified by Izumida substantially shows the claimed invention as shown in the rejection of claim #1 above. 
Pethe as modified by Izumida fails to show, with respect to claim #3, a device wherein the gate dielectric area is around sidewalls of the fin structure, and partially around sidewalls of the spacers, and the metal gate conformally covers and is in direct contact with sidewalls of the spacers, and in direct contact with the gate dielectric area

Zhu teaches, with respect to claim #3, a device wherein gate spacer (fig. #5b, item 38) that laterally surrounds the semiconductor fin (fig. #5b, item 30)  and the floating gate dielectric (fig. #5b, item 36) wherein the gate dielectric surrounds the sidewalls of the fin and covers the inner wall of the spacer (paragraph 0057, 0061).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a device wherein the gate dielectric area is around sidewalls of the fin structure, and partially around sidewalls of the spacers, and the metal gate conformally covers and is in direct contact with sidewalls of the spacers, and in direct contact with the gate dielectric area, into the method of Pethe as modified by Izumida, with the motivation that this provides enhanced conductive characteristics, as taught by Zhu.



///

Claim #8, 9, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pethe et al., (U.S. Pub. No, 2013/0320453), hereinafter referred to as "Pethe" as modified by Izumida et al., (U.S. Pat. No. 8,680,612), hereinafter referred to as "Izumida" as shown in the rejection of claim #1 and 22 and in further view of Li et al., (U.S. Pub. No. 2016/0336451), hereinafter referred to as "Li".

Pethe as modified by Izumida substantially shows the claimed invention as shown in the rejection of claim #1 and 22 above. 
Pethe as modified by Izumida fails to show, with respect to claim #8 and 23, a device wherein the metal gate includes a material selected from a group consisting of TiN, ZrN, HfN, HfSiN, TaN, NbN, W, WN, Mo, MoN, Co, Ru, TaSiN.

Li teaches, with respect to claim #8 and 23, a device wherein forming a gate layer (fig. #7 item 326) consisting of tungsten (paragraph 0022).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8 and 23, a device wherein the metal gate includes a material selected from a group consisting of TiN, ZrN, HfN, HfSiN, TaN, NbN, W, WN, Mo, MoN, Co, Ru, TaSiN, into the method of Pethe as modified by Izumida, with the motivation that this provides enhanced conductive characteristics, as taught by Li.

Pethe as modified by Izumida fails to show, with respect to claim #9 and 24, a device wherein the gate dielectric area includes a HfO2, ZrO2, TiO2, Ta2O5, Nb2O5, a rare earth oxide, MgO, ferroelectric oxide, barium titanate, perovskite ferroelectrics, lead zirconate, or PZT.

Li teaches, with respect to claim #9 and 24, a device wherein forming a high-k dielectric material consisting of HfO2 (paragraph 0022).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9 and 24, a device wherein the gate dielectric area includes a HfO2, ZrO2, TiO2, Ta2O5, Nb2O5, a rare earth oxide, MgO, ferroelectric oxide, barium titanate, perovskite ferroelectrics, lead zirconate, or PZT, into the method of Pethe as modified by Izumida, with the motivation that it provides high quality dielectric characteristics which increase the insulating strength both against conducting current and electrical, heat as taught by Li.


////

Claim #13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pethe et al., (U.S. Pub. No, 2013/0320453), hereinafter referred to as "Pethe" as modified by Izumida et al., (U.S. Pat. No. 8,680,612), hereinafter referred to as "Izumida" as shown in the rejection of claim #1 and in further view of Acton et al., (U.S. Pub. No. 2020/0343343), hereinafter referred to as "Acton".

Pethe as modified by Izumida substantially shows the claimed invention as shown in the rejection of claim #1 above. 

Pethe as modified by Izumida fails to show, with respect to claim #13, a device wherein the FinFET transistor further includes a gate electrode in contact with the metal gate, a source electrode in contact with the source area, and a drain electrode in contact with the drain area.

Acton teaches, with respect to claim #13, a device wherein the FinFET transistor (paragraph 0004) further includes a gate electrode (fig. #4, item 464a) in contact with the metal gate (fig. #4, item 450a), a source electrode (fig. #4, item 462) in contact with the source area (fig. #4, item 425a), and a drain electrode (fig. #4, item 466a) in contact with the drain area (fig. #4, item 427a) (paragraph 0059).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, respect to claim #13, a device wherein the FinFET transistor further includes a gate electrode in contact with the metal gate, a source electrode in contact with the source area, and a drain electrode in contact with the drain area, into the method of Pethe as modified by Izumida, with the motivation that the contact extensions allow for connections outside the parameter of the device, as taught by Acton.

Pethe as modified by Izumida fails to show, with respect to claim #14, a device wherein the gate electrode, the source electrode, or the drain electrode includes germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), or an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAlN, iridium-tantalum alloy (Ir-Ta), indium- tin oxide (ITO), TaN, TiN, TiAlN, TiW, or InAlO.

Acton teaches, with respect to claim #14, a device wherein a gate electrode consists of a layer (fig. #1, item 140) comprising a silicide that may be represented as MxSiyDz (paragraph 0025, 0026).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14, a device wherein the gate electrode, the source electrode, or the drain electrode includes germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), or an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAlN, iridium-tantalum alloy (Ir-Ta), indium- tin oxide (ITO), TaN, TiN, TiAlN, TiW, or InAlO, into the method of Pethe as modified by Izumida, with the motivation that this allows the fine tuning of the electrode conductibility, as taught by Acton.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/24/2022

	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815